Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021, 06/22/2021, 03/09/2020, 09/01/2020 were filed before the first action on the merits of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Respectfully, the current title, while encompassing the invention, is so broad that it doesn’t give any real indication of physically what the invention is/what is are the inventive concepts. The term “moveable object” is so broad that no physical structure is really given by the term. A chair, a door, a car etc could all be considered “moveable” objects. “Operation Method” doesn’t reveal/indicate what exactly that method it/any steps/concepts used in the method.
The following title is suggested: “Throwable Unmanned Aerial Vehicle and Method of Operation” or “Throw Launched Unmanned Aerial Vehicle and Control Method”
This title encompasses/reveal that the “movable object” is (I) a UAV and (II) is thrown by the user to deploy/launch the craft. While the claims never specifically user the term UAV, from the figures and specification it is clear that “movable” object/device is, at least in most embodiments ([0023] gives some alternative embodiments that aren’t UAVs however these .
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: (I) the first sentence “the present disclosure provides…” this is merely redundant language understood inherently from the title and the nature of abstract; (II) The sentence about the flat surfaces, “The disclosed operation method incorporates… for the moveable device to take off”, is a form of speculative applications and/or improvements and thus is improper for the abstract (the throwing operation is the physical/programming improvement of the device itself and is okay to include in the abstract, the results of the throwing operation aren’t the device itself but a purported improvement/merit) (III) “Therefore, energy may be saved” is a purported merit/improvement and/or comparative to the art (i.e. energy is saved in comparison to other similar systems); of the device and thus is not proper for an abstract .  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
As a minor note to the applicant, currently the term “thrower” is used; while from the specification/figures it is clear that the “thrower” is in reference to a human who is literally throwing the UAV, however BRI/plain meaning of the term “thrower” doesn’t necessarily require a person; for example a catapult/spring type deployment system could be a “thrower” (e.g. from US 20110147515 A1 depicts a handheld uav launch gun/spring system which would be a “thrower”). This isn’t to suggest a 112(b) or other issues from the use of the term “thrower” only that launch systems quite physically different from the described invention could/would be encompassed in the term thrower and that amendments limiting/defining “thrower” could help distinguish from other prior art in the field.
Claim Objections
Claim 13 is objected to because of the following informalities:  “the moving device sensing height no longer rising” should be “the moving device sensing that its own height is no longer rising”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “and landing the moveable device to the second setting part” should be “and landing the moveable device on the second setting part”.  (“at” could also be used instead). “Landing” (as it is currently being used verb form) at a location takes the article of “on” / ”in”/ ”at” for the location as opposed to “to”, unless the “to” is relative to the a different point/object (e.g. “landing to the left of an object”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 9, the elements of “far away” (from the user and from the ground) are indefinite in that there is no clear definition of what constitutes “far away” and the definition/values of distance which would constitute “far away”; [0040] suggests a threshold system, however it is unclear if this is meant to be a limiting definition (I.e. “far away” = distance threshold check) or if is merely a non-limiting embodiment/example. Thus claim 9’s “far away” elements are indefinite. For judging the claims on its merits the “far away” will be understood to be a distance threshold check.
	Regarding Claim 10, the claim currently recites the limitation “based merely on a throwing momentum” however the claim language is currently unclear in is this limitation is modifying the “sensing” or the “change in height”? i.e. is the “sensing” based “merely on a throwing momentum” or is it that the “change in height” based “merely on a throwing momentum”? (e.g. would a distance to ground/altitude checking to determining if the velocity is zero read on the claims? Currently one interpretation possible interpretation is no, in that the distance/altitude check isn’t based “merely on the throwing momentum” but another would be 
	Claims 14 and 15 both depend on claim 10, they do not fix the ambiguity of claim 10’s language and thus inherit the same problems; fixing/overcoming claim 10’s 112(b) rejection would also overcome/fix this rejection of claim 14 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Launching Unmanned Aerial Copter From Mid-air”, Bradlow et al, US 9612599 B2.
Regarding Claim 1, Bradlow et al teaches “An operation method of a movable device, comprising: sensing, by the movable device, whether the movable device is thrown out by a thrower;”(Column 3, lines 38-40, “When the UAV copter is on, it can detect that it has been thrown by analyzing sensor readings from its sensors.”); “in response to a sensing of being thrown out, controlling the movable device to hover in air;”(Column 4, lines 6-15, “Upon detecting that it has been thrown, the UAV copter can calculate how to maintain itself in air. The UAV copter can determine how much power to supply to each of its propellers in order to rotate the UAV copter to a balanced state (e.g., capable of maintaining a constant elevation by substantially equal power to the propellers). The UAV copter can determine how much power to supply the propellers to maintain its flight above the surface ground at a predetermined absolute elevation or relative elevation from an operator device.);“ and after controlling to hover, performing, by the movable device, an aerial operation of the movable device.”(Column 4, lines 51-63, “Particularly, in the fully automatic mode and the semi-automatic mode, the disclosed UAV copter can locate its operator in a camera frame of its one or more cameras. Once the operator is captured in the camera frame, the disclosed UAV copter can follow and track the operator as the operator moves around on even or uneven terrain. The operator can be someone participating in an activity (e.g., snowboarding, surfing, sail boating, etc.) or an event (e.g., a wedding, a corporate event, an engagement proposal, etc.). In some embodiments, the disclosed UAV copter can be configured to hover at a preset elevation relative to the operator. The preset elevation can be configured by the operator through an interface on a remote operator device.”)
	Regarding Claim 2, Bradlow et al teaches “The method according to claim 1, after the sensing of being thrown out, further including: aligning an image capturing device that is mounted on the movable device with the thrower.”( Column 4, lines 51-63, “Particularly, in the fully automatic mode and the semi-automatic mode, the disclosed UAV copter can locate its operator in a camera frame of its one or more cameras. Once the operator is captured in the camera frame, the disclosed UAV copter can follow and track the operator as the operator moves around on even or uneven terrain. The operator can be someone participating in an activity (e.g., snowboarding, surfing, sail boating, etc.) or an event (e.g., a wedding, a corporate event, an engagement proposal, etc.). In some embodiments, the disclosed UAV copter can be configured to hover at a preset elevation relative to the operator. The preset elevation can be configured by the operator through an interface on a remote operator device.” The following/tracking using the camera teaches alignment of an imaging capturing device with the user)
	Regarding Claim 3, Bradlow et al teaches “The method according to claim 1, after the sensing of being thrown out, further including: detecting an initial velocity of the movable device when being thrown out.”(Column 3, lines 41-56, “In some embodiments, the UAV copter can detect it has been thrown utilizing inertial sensors. The UAV copter can determine a downward acceleration or an upwards acceleration based on its inertial sensor readings, such as accelerometer readings. The UAV copter can turn on its propellers based on the acceleration readings. For example, a pre-determined level of acceleration (e.g., a certain magnitude of upward or downward acceleration) can trigger the UAV copter to turn on its propellers. For another example, a predetermined change in level of acceleration can trigger the UAV copter to turn on its propellers, such as when an upwards acceleration changes to a downward acceleration. In other embodiments, the UAV copter can turn on its propellers based on velocity readings. For example, the UAV copter can turn its propellers when a predetermined velocity (e.g., a preset upward velocity or downward velocity) is reached.” Here teaches detecting of velocity for being thrown, as velocity is being detected through/continuously as part of the throw the initial velocity (of the throw) is inherently being detected)
	Regarding Claim 4, Bradlow et al teaches “The method according to claim 3, wherein detecting the initial velocity of the movable device includes: detecting a value and a direction of the initial velocity of the movable device; and detecting a throwing angle of the movable device relative to the thrower.”(Column 25, lines 43-49 “The control system 1404 can include one or more sensors, such as inertial sensors 1426, a GPS module 1428, and a barometer 1430. The inertial sensors 1426 provide navigational information, e.g., via dead reckoning, including at least one of the position, orientation, and velocity (e.g., direction and speed of movement) of the consumer drone 1400.” Here teaches that in the context of the specification that the velocity includes speed (Value) and direction and from at least column 20, lines 1-5 “At step 1104, the UAV copter can detect that the UAV copter has been thrown upwards manually (e.g., before reaching free fall). When the UAV copter is on, it can detect that it has been thrown by analyzing sensor readings from its sensors.” It is taught that the direction(angle) of the throw is also detected/known, at least on a crude level of upward angle or downward angle)
	Regarding Claim 6, Bradlow et al “The method according to claim 2, wherein: before the movable device being thrown out, a recognition unit of the movable device pre-stores local information of the thrower or the image capturing device captures a partial image of the thrower, and a recognition unit receives the partial image and pre-stores the partial image as local information of the thrower;”(Column 18-19, lines 36-03, “FIG. 9 is a flow chart of a method 900 of operating a mobile device (e.g., the operator device 700 of FIG. 7) to control a UAV copter (e.g., the UAV copter 100 of FIG. 1 or the UAV copter 600 of FIG. 6), in accordance with various embodiment. At step 902, the mobile device generates a user interface on the mobile device. The user interface can be used to configure the UAV copter before launching the UAV copter. For example, the user interface enables an operator to select amongst an autonomous mode, a semi-autonomous mode, or manual mode of operating the UAV copter. The user interface also enables the operator to select a preset elevation difference between the target subject (e.g., the operator) and the UAV copter. In the semi-autonomous mode, the mobile device can generate a one-handed control panel in the user interface to control the pitch and roll of the UAV copter while allowing the UAV copter to control its own yaw and elevation in real-time. In the manual mode, the mobile device can generate a two-handed control panel in the user interface to control not only the pitch and roll of the UAV copter, but also the elevation and the yaw.(108) In the autonomous mode or the semi-autonomous mode, the mobile device can generate a trajectory planner panel in the user interface at step 904. The trajectory planner panel can include a map of a surrounding environment of the UAV copter. The map can be textured based on an image captured by a downward facing camera or a sideway facing camera of the UAV copter. At step 906, the mobile device can receive, via the trajectory planner panel, a planned trajectory for the UAV copter. For example, an operator can input the planned trajectory by dragging his/her finger on the map of the trajectory planner panel. At step 906, the operator can also set a countdown timer. Once the countdown timer is initiated, the UAV copter can wait for the duration of the countdown timer in step 908 and then navigate the UAV copter according to the planned trajectory at step 910.” Here teaches predetermination/storing of location information/inputting of planned trajectory (location information));” and after the movable device is controlled to hover, based on the local information, a gimbal equipped with the image capturing device or an own orientation of the movable device is controlled to adjust the image capturing device to search and align with the thrower.”(Column 4-5, lines 64-02, “The disclosed UAV copter initially uses location information from sensors in the UAV copter and from sensors in a remote operator device to align the UAV copter to point its camera at the operator. The remote operator device, for example, can be a mobile phone or a wearable device, such as a wrist band device, a ring, an arm band device, or a pendant device.” Here teaches the alignment (moving of device itself) to align with the thrower)
	Regarding Claim 7, Bradlow et al teaches “The method according to claim 1, after the sensing of being thrown out, further including: sensing and adjusting an own posture of the movable device.”(Column 4, lines 6-13, “Upon detecting that it has been thrown, the UAV copter can calculate how to maintain itself in air. The UAV copter can determine how much power to supply to each of its propellers in order to rotate the UAV copter to a balanced state” Here “maintain” itself in the air would teach control of posture, further in Column 4, lines 51-56, “Particularly, in the fully automatic mode and the semi-automatic mode, the disclosed UAV copter can locate its operator in a camera frame of its one or more cameras. Once the operator is captured in the camera frame, the disclosed UAV copter can follow and track the operator as the operator moves around on even or uneven terrain.” Here the tracking of a target for photography/video is teaching control/adjustment of the drones posture)
	Regarding Claim 8, Bradlow et al teaches “The method according to claim 7, wherein sensing and adjusting the own posture of the movable device includes: sensing, by the movable device, an angular velocity of the movable device; and adjusting a spatial posture of the movable device according to the angular velocity.”( Columns 4-5, lines 64-07, The disclosed UAV copter initially uses location information from sensors in the UAV copter and from sensors in a remote operator device to align the UAV copter to point its camera at the operator. The remote operator device, for example, can be a mobile phone or a wearable device, such as a wrist band device, a ring, an arm band device, or a pendant device. The UAV copter location information can be generated from one or more sensors, such as a barometer, a magnetometer, an accelerometer, a gyroscope, a Global Positioning System (GPS) module, or any combination thereof, in the UAV copter.” Here teaches the use of various sensors to determine the location/orientation of the craft and illict a response (adjusting) based on that information, the example of a gyroscope is inherently teaching the detecting and responding based on angular velocity as that is what gyroscopes detect.)
	Regarding Claim 9, Bradlow et al teaches “The method according to claim 1, wherein sensing, by the movable device, whether the movable device is thrown out by the thrower includes at least one of: the movable device sensing whether the movable device is far away (Column 35, lines 13-23, “In one example, to detect the UAV copter has been thrown, the UAV copter can monitor elevation readings of the UAV copter and determine that the UAV copter has been thrown upward by detecting a change in elevation of the UAV copter based on the elevation readings. For example, monitoring the elevation readings includes monitoring a z-axis coordinate value of the UAV copter from a global positioning system (GPS) module on the UAV copter. For example, monitoring the elevation readings includes monitoring a barometer reading from a barometer on the UAV copter.” Here teaches detecting of elevation (I.e. distance/far away from the ground) as a condition for determining if the device has been thrown))
	Regarding Claim 10, Bradlow et al teaches “The method according to claim 1, wherein after the sensing of being thrown out, controlling the movable device to hover in the air includes: when sensing that a height of the movable device no longer rises based merely on a throwing momentum, controlling the movable device to hover.”(Column 20, lines 6-23, “n some embodiments, the UAV copter can detect it has been thrown based on sensor readings of its inertial sensors (e.g., the inertial sensors 626 of FIG. 6). The UAV copter can determine a downward acceleration or an upwards acceleration based on its inertial sensor readings, such as accelerometer readings. The UAV copter can turn on its propellers based on the acceleration readings. For example, a pre-determined level of acceleration (e.g., a certain magnitude of upward or downward acceleration) can trigger the UAV copter to turn on its propellers. For another example, a predetermined change in level of acceleration can trigger the UAV copter to turn on its propellers, such as when an upwards acceleration changes to a downward acceleration. In other embodiments, the UAV copter can turn on its propellers based on velocity readings. For example, the UAV copter can turn its propellers when a predetermined velocity (e.g., a preset upward velocity or downward velocity) is reached.” While not explicitly mention that the “predetermine” velocity is zero, such an specific threshold is inherent to/part of the teachings contain that any velocity “value” can be used and that also the direction “upward/downward” direction of the velocity is also detected thus the neutral point of no upward/down velocity is/can be detected based on the teachings and is a “predetermined velocity” value)
	Regarding Claim 11, Bradlow et al teaches “The method according to claim 1, wherein the aerial operation includes at least one of: throwing a first item; capturing images; and fetching a second item.”(Column 4-5, lines 64-03, “The disclosed UAV copter initially uses location information from sensors in the UAV copter and from sensors in a remote operator device to align the UAV copter to point its camera at the operator. The remote operator device, for example, can be a mobile phone or a wearable device, such as a wrist band device, a ring, an arm band device, or a pendant device.” Here teaches “capturing images” as a form of aerial operation that occurs after the rotors are activated/the device is thrown out);
	Regarding Claim 12, Bradlow et al teaches “The method according to claim 11, wherein capturing the images includes one of: after an image capturing device mounted on the movable device recognizes a first setting part of the thrower, performing the capturing of the images; after the movable device moves to a position within a capturable range from where the thrower is able to be captured, and an image capturing device mounted on the movable device ( Column 5, lines 42-49, “Once the operator is in the camera frame of the sideway facing camera, the control system of the UAV copter can maintain the operator within the camera frame using an image recognition module. For example, the image recognition module can locate the operator within the camera frame, and predict the motion of the operator to determine how to navigate the UAV copter such that the operator does not escape the camera frame.” Here teaches recognition of the thrower/user by the image capturing device and taking images; (i.e. the first element of recognize and capture images); Column 5, lines 24-41, “In some embodiments, the UAV copter includes multiple cameras. For example, the UAV copter can include a side-way facing camera and a downward facing camera. Those cameras can be wide-angle cameras. In some embodiments, the sideway facing camera has a wider angle than the downward facing camera. In other embodiments, the downward facing camera has a wider angle than the sideway facing camera. When attempting to locate the operator into a camera frame of the cameras, the UAV copter can first use the downward facing camera, which can have a lower resolution, to generally locate the operator based on the UAV copter location information relative to the operator location information. Once the operator is observed and detected within the camera frame of the downward facing camera, a control system of the UAV copter can move the UAV copter sideways to place the operator into the camera frame of the sideway facing camera, which can have a higher resolution.” Here teaches recognizing/alignment of a low resultion camera and then moving the uav such that it is within range of its better/higher resolution camer and then taking images (i.e. the moving within range and then taking images) and additionally this uses of the two the two resultion camera systems can be understood/interpreted to be one “image capturing device” of as a whole and thus it also teaches the movement of the device such that it is within range and adjusting of the camera device’s angle (i.e. switching from a downward view/angle to the side view/angle) and then taking images)
	Regarding Claim 16, Bradlow et al teaches “A movable device, comprising: a first sensing device, configured to sense whether the movable device is thrown out by a thrower;”( Column 3, lines 38-40, “When the UAV copter is on, it can detect that it has been thrown by analyzing sensor readings from its sensors.”);“ a controller, configured to generate a control signal, after receiving a signal indicating that the movable device is thrown out from the first sensing device; and a power output component, configured to make the movable device hover according to the control signal after the movable device is thrown out.”( Column 4, lines 6-15, “Upon detecting that it has been thrown, the UAV copter can calculate how to maintain itself in air. The UAV copter can determine how much power to supply to each of its propellers in order to rotate the UAV copter to a balanced state (e.g., capable of maintaining a constant elevation by substantially equal power to the propellers). The UAV copter can determine how much power to supply the propellers to maintain its flight above the surface ground at a predetermined absolute elevation or relative elevation from an operator device.” Here teaches that after detecting it has been thrown it is determined/calculated the power levels/control to maintain a balanced state for the uav (inherently teaching a control and power “component”)
	Regarding Claim 17, Bradlow et al teaches “The device according to claim 16, further including: an image capturing device, mounted on the movable device and configured to be aligned with the thrower after the movable device is thrown out.”(Column 4-5, lines 63-02, “The disclosed UAV copter initially uses location information from sensors in the UAV copter and from sensors in a remote operator device to align the UAV copter to point its camera at the operator. The remote operator device, for example, can be a mobile phone or a wearable device, such as a wrist band device, a ring, an arm band device, or a pendant device.”)
	Regarding Claim 18, Bradlow et al teaches “The device according to claim 16, wherein the first sensing device includes at least one of: an ultrasonic sensor, an infrared sensor, or an optical flow sensor mounted on the movable device and configured to sense whether the movable device is far away from the thrower, or configured to sense whether the movable device is far away from a ground; and a pressure sensor, mounted on a bottom or a side surface of the movable device and configured to sense whether an interactive force exists between the movable device and the thrower.”(Columns 3-4, lines 66-5, “ In some embodiments, the UAV can detect it has been thrown by detecting motion via its one or more cameras. For example, an image processing module of the UAV copter can detect motion from the video feeds of the cameras by comparing consecutive frames. For another example, the UAV copter can use an autofocusing mechanism of the cameras to detect motion.” Here teaches optical flow cameras to detect the motion (i.e. detecting of change position relative to either user/ground) to trigger/determine if it has been thrown)
(Column 3, lines 41-57, “In some embodiments, the UAV copter can detect it has been thrown utilizing inertial sensors. The UAV copter can determine a downward acceleration or an upwards acceleration based on its inertial sensor readings, such as accelerometer readings. The UAV copter can turn on its propellers based on the acceleration readings. For example, a pre-determined level of acceleration (e.g., a certain magnitude of upward or downward acceleration) can trigger the UAV copter to turn on its propellers. For another example, a predetermined change in level of acceleration can trigger the UAV copter to turn on its propellers, such as when an upwards acceleration changes to a downward acceleration. In other embodiments, the UAV copter can turn on its propellers based on velocity readings. For example, the UAV copter can turn its propellers when a predetermined velocity (e.g., a preset upward velocity or downward velocity) is reached.” Here teaches the detection of velocity over time, which inherently includes the “initial velocity”)
	Regarding Claim 20, Bradlow teaches “The device according to claim 19, wherein: the third sensing device includes a speed sensor and an acceleration sensor, which are configured to detect a value and a direction of the initial velocity when the movable device is thrown out.”( Column 3, lines 41-57, “In some embodiments, the UAV copter can detect it has been thrown utilizing inertial sensors. The UAV copter can determine a downward acceleration or an upwards acceleration based on its inertial sensor readings, such as accelerometer readings. The UAV copter can turn on its propellers based on the acceleration readings. For example, a pre-determined level of acceleration (e.g., a certain magnitude of upward or downward acceleration) can trigger the UAV copter to turn on its propellers. For another example, a predetermined change in level of acceleration can trigger the UAV copter to turn on its propellers, such as when an upwards acceleration changes to a downward acceleration. In other embodiments, the UAV copter can turn on its propellers based on velocity readings. For example, the UAV copter can turn its propellers when a predetermined velocity (e.g., a preset upward velocity or downward velocity) is reached.” Here teaches readings of velocity and accelerometer thus teaching the accelerometer and speed sensor which monitor velocity to determine/detect velocity as the craft is thrown, thus inherently detecting the initial velocity and from “upwards/downwards” it is known that direction can/is also detected))
Claim(s) 1-2, 6-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104685436 A, “Unmanned Aircraft Take-off And Landing Method”, Wang Ming-Yu.
	Regarding Claim 1, Wang Ming-Yu teaches “An operation method of a movable device, comprising: sensing, by the movable device, whether the movable device is thrown out by a thrower;”( [0005] In another embodiment, the present invention provides a rotary-wing unmanned aerial vehicle launching method, the wing unmanned aircraft comprises one or more propellers and at least one sensor, the sensor for detecting the rotor unmanned aerial vehicle from releasing hand); “in response to a sensing of being thrown out, controlling the movable device to hover in air;”( [0005] “(a) said sensor to detect said rotor unmanned aerial unmanned aircraft from the releasing hand generate a drive signal for driving said one or more propellers to generate lift and/or thrust the rotor detection released from the hand,” Here teaches that in response to detecting being thrown out generating a drive signal, as the aircraft uses rotors to fly the “power output component” is a necessary/inherent part of “to generate lift and/or thrust);“ and after controlling to hover, performing, by the movable device, an aerial operation of the movable device.”( [0128] “Picture 7 is another example of unmanned aircraft. According to one embodiment of the invention, unmanned aerial vehicle 700 may be used to realize this invention. the unmanned aerial vehicle 700 and unmanned aerial vehicle 3 shown in FIG. 300 are similar. However, as shown in FIG. 7, the unmanned aircraft 700 with load. The load may include a load 708 and a carrier 709 for carrying the load. the carrier can be connected with the unmanned aircraft to form a whole. Alternatively, the carrier can be detachably connected to the unmanned aerial vehicle. The vector may comprises a suitable mounting structure (e.g., tripod), which can stabilize and/or control the movement of the load. In some embodiments, the carrier can be used to control the state (e.g., position and/or orientation) of the loaded aircraft relative to the person.´Here is control of the load relative to a person; and from [0111] “the load can pass through said carrier and said unmanned aircraft directly (e.g., directly contacting the unmanned aircraft) or indirectly (e.g., does not contact the unmanned aerial vehicle). Optionally, the load can be without the carrier mounted on the unmanned aerial vehicle. the load can form a whole with the carrier. Alternatively, the load can be detachably connected with the carrier. In some embodiments, the load may include one or more load elements, described above, the load member can move relative to the unmanned aerial vehicle and/or carrier movement. The load may include one or more sensors for measuring one or more target. the load may comprise any suitable sensor, such as an image capturing device (e.g., camera), a sound acquisition device (such as a parabolic microphone), an infrared imaging device or ultraviolet imaging device. The sensor can provide static sensing data (e.g. photograph) or dynamic sensing data (e.g., video). In some embodiments, the sensor transmits the sensing data to the sensing object of the load.” Video/photography is a taught function/load thus while not explicitly stating it is “aligning” with the thrower for photography such an alignment is a natural/inherent part of controlling the load relative to the person)
	Regarding Claim 2, Wang Ming-Yu teaches “The method according to claim 1, after the sensing of being thrown out, further including: aligning an image capturing device that is mounted on the movable device with the thrower.”( [0128] “Picture 7 is another example of unmanned aircraft. According to one embodiment of the invention, unmanned aerial vehicle 700 may be used to realize this invention. the unmanned aerial vehicle 700 and unmanned aerial vehicle 3 shown in FIG. 300 are similar. However, as shown in FIG. 7, the unmanned aircraft 700 with load. The load may include a load 708 and a carrier 709 for carrying the load. the carrier can be connected with the unmanned aircraft to form a whole. Alternatively, the carrier can be detachably connected to the unmanned aerial vehicle. The vector may comprises a suitable mounting structure (e.g., tripod), which can stabilize and/or control the movement of the load. In some embodiments, the carrier can be used to control the state (e.g., position and/or orientation) of the loaded aircraft relative to the person.´Here is control of the load relative to a person; and from [0111] “the load can pass through said carrier and said unmanned aircraft directly (e.g., directly contacting the unmanned aircraft) or indirectly (e.g., does not contact the unmanned aerial vehicle). Optionally, the load can be without the carrier mounted on the unmanned aerial vehicle. the load can form a whole with the carrier. Alternatively, the load can be detachably connected with the carrier. In some embodiments, the load may include one or more load elements, described above, the load member can move relative to the unmanned aerial vehicle and/or carrier movement. The load may include one or more sensors for measuring one or more target. the load may comprise any suitable sensor, such as an image capturing device (e.g., camera), a sound acquisition device (such as a parabolic microphone), an infrared imaging device or ultraviolet imaging device. The sensor can provide static sensing data (e.g. photograph) or dynamic sensing data (e.g., video). In some embodiments, the sensor transmits the sensing data to the sensing object of the load.” Video/photography is a taught function/load thus while not explicitly stating it is “aligning” with the thrower for photography such an alignment is a natural/inherent part of controlling the load relative to the person for photography purposes)
	Regarding Claim 6, Wang Ming-Yu teaches “The method according to claim 2, wherein: before the movable device being thrown out, a recognition unit of the movable device pre-stores local information of the thrower, or the image capturing device captures a partial image of the thrower, and a recognition unit receives the partial image and pre-stores the partial image as local information of the thrower;”( [0098] “the nonvolatile computer readable medium 1830 storing unit stores the sensing data from the one or more sensing system, the sensing data processing by the controller. In certain embodiments, the storing unit can store the unmanned aerial vehicle location and/or movement information, external signal information of the external touch information detection and/or detection. Alternatively or in combination, the storage unit can store predetermined or pre-stored data (such as threshold of the predetermined sensing data to control the unmanned aerial vehicle for controlling the parameter of the actuator, said predetermined flight path of unmanned aircraft speed, acceleration or direction).” Here gives that the data (include location and/or movement) can include pre-stored data, as in the beginning/prior to the throw the UAV location is the thrower location the throwers location is prestored );” and after the movable device is controlled to hover, based on the local information, a gimbal equipped with the image capturing device or an own orientation of the movable device is controlled to adjust the image capturing device to search and align with the thrower.“ ([0128] “Picture 7 is another example of unmanned aircraft. According to one embodiment of the invention, unmanned aerial vehicle 700 may be used to realize this invention. the unmanned aerial vehicle 700 and unmanned aerial vehicle 3 shown in FIG. 300 are similar. However, as shown in FIG. 7, the unmanned aircraft 700 with load. The load may include a load 708 and a carrier 709 for carrying the load. the carrier can be connected with the unmanned aircraft to form a whole. Alternatively, the carrier can be detachably connected to the unmanned aerial vehicle. The vector may comprises a suitable mounting structure (e.g., tripod), which can stabilize and/or control the movement of the load. In some embodiments, the carrier can be used to control the state (e.g., position and/or orientation) of the loaded aircraft relative to the person.´Here is control of the load relative to a person; and from [0111] “the load can pass through said carrier and said unmanned aircraft directly (e.g., directly contacting the unmanned aircraft) or indirectly (e.g., does not contact the unmanned aerial vehicle). Optionally, the load can be without the carrier mounted on the unmanned aerial vehicle. the load can form a whole with the carrier. Alternatively, the load can be detachably connected with the carrier. In some embodiments, the load may include one or more load elements, described above, the load member can move relative to the unmanned aerial vehicle and/or carrier movement. The load may include one or more sensors for measuring one or more target. the load may comprise any suitable sensor, such as an image capturing device (e.g., camera), a sound acquisition device (such as a parabolic microphone), an infrared imaging device or ultraviolet imaging device. The sensor can provide static sensing data (e.g. photograph) or dynamic sensing data (e.g., video). In some embodiments, the sensor transmits the sensing data to the sensing object of the load.” Video/photography is a taught function/load thus while not explicitly stating it is “aligning” with the thrower for photography such an alignment is a natural/inherent part of controlling the load relative to the person; the moving relative to the aerial vehicle teaches a gimbal system)
	Regarding Claim 7, Wang Ming-Yu teaches “The method according to claim 1, after the sensing of being thrown out, further including: sensing and adjusting an own posture of the movable device.”( [0056] “The analysis of the sensing data, it can be judged whether to trigger starting or launching the unmanned aerial vehicle. controller of the unmanned aircraft, remote computer or processor or a combination thereof can make the judgment. based on the determination, can be generated (e.g., generated by the controller or remote computer) acceleration signal or activation signal for one or more rotor drives the unmanned aerial vehicle such that one or more propeller to rotate and lift generating the unmanned aerial vehicle is suitable. generation of force can make the unmanned aircraft in a flying state. In some embodiments, the generated force can make the unmanned aerial vehicle at the appointed position. In some embodiments, the generated force can make the unmanned aerial vehicle rises. In some embodiments, the generated force can cause the unmanned aerial vehicle to change its lateral position and/or direction.” Here teaches adjustment/control of direction (posture) after launching/throwing )
	Regarding Claim 8, Wang Ming-Yu teaches “The method according to claim 7, wherein sensing and adjusting the own posture of the movable device includes: sensing, by the movable device, an angular velocity of the movable device; and adjusting a spatial posture of the movable device according to the angular velocity.”( 0015] the unmanned aerial vehicle sensor can be used to detect changes in the position of the unmanned aerial vehicle, a visual signal and/or the unmanned aerial vehicle from releasing in the hand. In some embodiments, for detecting changes in the position of the sensor may be a vision sensor, inertia sensor (including but not limited to the gyroscope and accelerometer), a GPS receiver, a magnetometer, a compass or altimeter. can use the one or more sensor alone or sensing one or more changes, such as speed change, an acceleration change, the unmanned aerial vehicle relative to a reference position of the direction change and change. In some embodiments, the sensor is used for detecting said unmanned aerial vehicle out of its support and the orientation change. according to need, the support may be a part of the mechanical body or to the body of the organism. the body of said organism comprises but not limited to the human body (e.g., hand). In some embodiments, the sensor can be used for detecting the video signal. said visual signal including but not limited to motion or movement of a human body. In some embodiments, the sensor can be disposed on the unmanned aerial vehicle can also be disposed outside of the unmanned aerial vehicle. In some embodiments, the sensor is a vision sensor. The visual sensor including but not limited to a camera, the visual sensor can be set on the unmanned aerial vehicle can also be disposed outside of the unmanned aerial vehicle. when selecting the unmanned aerial vehicle out of the sensor, the sensor can be integrated with the unmanned aerial vehicle in communication with the controller, to control the unmanned aircraft to generate the lift and/or thrust.” Here teaches the use of a gyroscope (i.e. angular velocity) and that information from it is then used to monitor/change the orientation of the craft.)
	Regarding Claim 9, Wang Ming-Yu teaches “The method according to claim 1, wherein sensing, by the movable device, whether the movable device is thrown out by the thrower includes at least one of: the movable device sensing whether the movable device is far away from the thrower; the movable device sensing whether an interaction force exists between the movable device and the thrower; and the movable device sensing whether the movable device is far away from a ground.”( [0016] “In some embodiments, for detecting the unmanned aerial vehicle from the release of a hand (mechanical or manual) of the sensor is a touch sensor, a pressure sensor, a temperature sensor, or a combination thereof.” Here the touch and/or pressure sensor teaches detection of an “interaction” force between the user/thrower and the device)
	Regarding Claim 10, Wang Ming-Yu teaches “The method according to claim 1, wherein after the sensing of being thrown out, controlling the movable device to hover in the air includes: when sensing that a height of the movable device no longer rises based merely on a throwing momentum, controlling the movable device to hover.”( [0057]” In some embodiments, people can directly vary the orientation change or orientation state. FIG. 8 illustrates according to the invention one embodiment of unmanned aerial vehicle launching method. As shown, human 801 the unmanned aircraft propeller does not rotate 802 in a similar arc-shaped track 803 is thrown in the air. at (or near) trace 803 at the highest point, the unmanned aircraft in the vertical direction of the speed becomes zero or close to zero. speed in the vertical direction set on the unmanned aerial vehicle or the unmanned aerial vehicle external sensor can detect the zero or near-zero. In one embodiment, the inertial sensor of the unmanned aircraft 802 and/or visual sensor detecting the zero or near zero speed of the vertical direction. said sensor can provide the detected data to the controller or remote controller on the unmanned aerial vehicle, for example by a wired or wireless connection to transmit.” This detection/recognition at the top of the arc is sensing when the height no longer rises based merely on a throwing momentum; as from the 112 rejection for claim 10 it is currently unclear is the merely on momentum is modifying the “Change in height” of the “sensing” thus the broadest interpretation will be used which is “change in height” i.e. the motors have not started yet; thus by waiting till the top of the arc the change in height based merely on the momentum of the throw is zero.)
	Regarding Claim 11, Wang Ming-Yu teaches “The method according to claim 1, wherein the aerial operation includes at least one of: throwing a first item; capturing images; and fetching a second item.”(Here [0107]” In a different embodiment, the unmanned aircraft can carry load. the load may include one or more goods, device, instrument and so on. the load can be a shell. Optionally, the part or whole of load without shell. the load can be aircraft is rigidly fixed relative to the human. Alternatively, the load can be relative to the unmanned aircraft (e.g., translated or rotated) relative to the unmanned aerial vehicle.” Here teaches the use of devices and instruments (sensors) as the load; From [0111] “The load may include one or more sensors for measuring one or more target. the load may comprise any suitable sensor, such as an image capturing device (e.g., camera), a sound acquisition device (such as a parabolic microphone), an infrared imaging device or ultraviolet imaging device. The sensor can provide static sensing data (e.g. photograph) or dynamic sensing data (e.g., video).” Here teaches imaging sensors (i.e. photography/taking an images) as one possible function of the load; and from  [0120] “[0120] In certain embodiments, some sensors can be installed at outside of the unmanned aerial vehicle. These sensors can be set on said unmanned aircraft operating environment. For example, the sensor can be mounted or installed on (such as when the unmanned aircraft is operating indoors), buildings, trees or other fixed structure (for example, when the unmanned aerial vehicle when the outdoor operation) and/or movable object. in the room the movable object may include a delivery vehicle, such as air delivery vehicle” Here teaches a delivery vehicle role of the vehicle which with [0128] “[0128] Picture 7 is another example of unmanned aircraft. According to one embodiment of the invention, unmanned aerial vehicle 700 may be used to realize this invention. the unmanned aerial vehicle 700 and unmanned aerial vehicle 3 shown in FIG. 300 are similar. However, as shown in FIG. 7, the unmanned aircraft 700 with load. The load may include a load 708 and a carrier 709 for carrying the load. the carrier can be connected with the unmanned aircraft to form a whole. Alternatively, the carrier can be detachably connected to the unmanned aerial vehicle” teaches the “throwing” (dropping) of the load)
	Regarding Claim 12, Wang Ming-Yu teaches “The method according to claim 11, wherein capturing the images includes one of: after an image capturing device mounted on the movable device recognizes a first setting part of the thrower, performing the capturing of the images; after the movable device moves to a position within a capturable range from where the ( [0068] external signal of the detection can be visual signal, a voice command, an object (e.g. a part of the body) of the action or motion. FIG. 13-15 illustrate the unmanned aerial vehicle launching method. As shown in FIG. 13, an onboard sensor 1305 can detect the action 1310, the action for triggering the unmanned aircraft takeoff.” Here teaches recognition via onboard sensors (imaging device) of an object (part of body/first setting part of thrower) )
	Regarding Claim 13, Wang Ming-Yu teaches “The method according to claim 1, wherein controlling the movable device to hover in the air includes at least one of: the movable device sensing own height no longer rising; the movable device detecting that a component of own velocity in a height direction is zero; and the movable device receiving a hovering control signal from an external control terminal.”( [0009]” control unmanned aerial vehicle take-off using any method of the present invention, the orientation change of the detection, visual signals and/or release of unmanned aircraft can drive the unmanned aircraft to generate lift and/or thrust. In some embodiments, when the orientation change is detected, visual signal and/or release of the unmanned aircraft, can be less than about 60 seconds, 30 seconds, 10 seconds, 8 seconds, 6 seconds, 5 seconds, 4 seconds, 3 seconds, 2 seconds, I seconds, 0.5 seconds, 0.1 seconds, or even 0.01 seconds of time in generating the lift and/or thrust. driving the unmanned aerial vehicle may include driving one or more propellers to move unmanned aerial vehicle. In some embodiments, when the unmanned aerial vehicle speed is zero, for a vertical direction can drive the unmanned aircraft to generate the lift and/or thrust. In some embodiments, when generating the lift and/or thrust, the unmanned aerial vehicle at the appointed position.” Here teaches detection that the vertical velocity is zero to cause the rotors to activate which is the same as detecting that height is no longer rising; and from [0056] “[0056] The analysis of the sensing data, it can be judged whether to trigger starting or launching the unmanned aerial vehicle. controller of the unmanned aircraft, remote computer or processor or a combination thereof can make the judgment. based on the determination, can be generated (e.g., generated by the controller or remote computer) acceleration signal or activation signal for one or more rotor drives the unmanned aerial vehicle such that one or more propeller to rotate and lift generating the unmanned aerial vehicle is suitable. generation of force can make the unmanned aircraft in a flying state. In some embodiments, the generated force can make the unmanned aerial vehicle at the appointed position. In some embodiments, the generated force can make the unmanned aerial vehicle rises. In some embodiments, the generated force can cause the unmanned aerial vehicle to change its lateral position and/or direction.” Here teaches remote determination/generation of a activation signal (i.e. activate from a remote terminal));
	Regarding Claim 16, Wang Ming-Yu teaches “ A movable device, comprising: a first sensing device, configured to sense whether the movable device is thrown out by a thrower;”( [0005] In another embodiment, the present invention provides a rotary-wing unmanned aerial vehicle launching method, the wing unmanned aircraft comprises one or more propellers and at least one sensor, the sensor for detecting the rotor unmanned aerial vehicle from releasing hand, the method comprising);” a controller, configured to generate a control signal, after receiving a signal indicating that the movable device is thrown out from the first sensing device; and a power output component, configured to make the movable device hover according to the control signal after the movable device is thrown out.”( [0005] “(a) said sensor to detect said rotor unmanned aerial unmanned aircraft from the releasing hand generate a drive signal for driving said one or more propellers to generate lift and/or thrust the rotor detection released from the hand,” Here teaches that in response to detecting being thrown out generating a drive signal, as the aircraft uses rotors to fly the “power output component” is a nessecary/inherent part of “to generate lift and/or thrust”)
	Regarding Claim 17, Wang Ming-Yu teaches “The device according to claim 16, further including: an image capturing device, mounted on the movable device and configured to be aligned with the thrower after the movable device is thrown out.”( [0128] “Picture 7 is another example of unmanned aircraft. According to one embodiment of the invention, unmanned aerial vehicle 700 may be used to realize this invention. the unmanned aerial vehicle 700 and unmanned aerial vehicle 3 shown in FIG. 300 are similar. However, as shown in FIG. 7, the unmanned aircraft 700 with load. The load may include a load 708 and a carrier 709 for carrying the load. the carrier can be connected with the unmanned aircraft to form a whole. Alternatively, the carrier can be detachably connected to the unmanned aerial vehicle. The vector may comprises a suitable mounting structure (e.g., tripod), which can stabilize and/or control the movement of the load. In some embodiments, the carrier can be used to control the state (e.g., position and/or orientation) of the loaded aircraft relative to the person.” Here is control of the load relative to a person; and from [0111] “the load can pass through said carrier and said unmanned aircraft directly (e.g., directly contacting the unmanned aircraft) or indirectly (e.g., does not contact the unmanned aerial vehicle). Optionally, the load can be without the carrier mounted on the unmanned aerial vehicle. the load can form a whole with the carrier. Alternatively, the load can be detachably connected with the carrier. In some embodiments, the load may include one or more load elements, described above, the load member can move relative to the unmanned aerial vehicle and/or carrier movement. The load may include one or more sensors for measuring one or more target. the load may comprise any suitable sensor, such as an image capturing device (e.g., camera), a sound acquisition device (such as a parabolic microphone), an infrared imaging device or ultraviolet imaging device. The sensor can provide static sensing data (e.g. photograph) or dynamic sensing data (e.g., video). In some embodiments, the sensor transmits the sensing data to the sensing object of the load.” Video/photography is a taught function/load thus while not explicitly stating it is “aligning” with the thrower for photography such an alignment is a natural/inherent part of controlling the load relative to the person)
	Regarding Claim 18, Wang Ming-Yu teaches “The device according to claim 16, wherein the first sensing device includes at least one of: an ultrasonic sensor, an infrared sensor, or an optical flow sensor mounted on the movable device and configured to sense whether the movable device is far away from the thrower, or configured to sense whether the movable device is far away from a ground; and a pressure sensor, mounted on a bottom or a side surface of the movable device and configured to sense whether an interactive force exists between the movable device and the thrower.”( [0016] “In some embodiments, for detecting the unmanned aerial vehicle from the release of a hand (mechanical or manual) of the sensor is a touch sensor, a pressure sensor, a temperature sensor, or a combination thereof.” Here teaches a pressure sensor (on the craft) to determine/detect a interactive force (grip) of the user on the uav))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradlow et al, US 9612599 B2, in view of US 20170197731 A1, Yang et al, “METHOD AND APPARATUS FOR HAND LAUNCHING UNMANNED AERIAL VEHICLE”.
	In regards to rejections of this section; while Bradlow has been used to 102 rejection some of the following claims (e.g. claims 3 and 4); Bradlow relies more on inherent parts of the teachings for the initial velocity related elements; should it be argued that Bradlow doesn’t teach/inherently contain this initial velocity teachings the following 103 are an alternative/additional rejection of the “initial” velocity related claims of Bradlow et al in view of Yang et al.
	Regarding Claim 3, while Bradlow teaches claim 1, and also teaches the monitoring/detecting of velocity for detecting/starting the rotors in Column 3, lines 41-57, “In some embodiments, the UAV copter can detect it has been thrown utilizing inertial sensors. The UAV copter can determine a downward acceleration or an upwards acceleration based on its inertial sensor readings, such as accelerometer readings. The UAV copter can turn on its propellers based on the acceleration readings. For example, a pre-determined level of acceleration (e.g., a certain magnitude of upward or downward acceleration) can trigger the UAV copter to turn on its propellers. For another example, a predetermined change in level of acceleration can trigger the UAV copter to turn on its propellers, such as when an upwards acceleration changes to a downward acceleration. In other embodiments, the UAV copter can turn on its propellers based on velocity readings. For example, the UAV copter can turn its propellers when a predetermined velocity (e.g., a preset upward velocity or downward velocity) is reached.” It is relative generalized/broad to this monitoring, thus more inherently than explicitly teachings the ‘initial” velocity detection.
	Yang et al a thrown uav launch system which includes explicit/detailed teachings for the various motion/launch states. Further teaches “The method according to claim 1, after the sensing of being thrown out, further including: detecting an initial velocity of the movable device when being thrown out.”(Yang et al [0033] “Specifically, the first motion state is a motion state given by the UAV operator's releasing the UAV. The first motion state may include certain motion parameters of the UAV, for example, an acceleration of the UAV and an initial vertical speed of the UAV when it is released. These motion parameters can reflect accurately the motion state of the UAV. In particular, if the detected acceleration of the UAV is substantially equal to gravitational acceleration, it implies that there is no other forces imposing on the UAV rather than gravity. As a result, it can be deduced that the UAV is released by the UAV operator. “ Here gives that the “First motion state” is the intial/start of the throw values [0036] “In certain alternative embodiments, the detected first motion state may further include other motion parameters. For example, the detected first motion state may include a ratio between the vertical speed and the horizontal speed of the initial velocity, or an inclination angle of the UAV when it is released. Such parameters may be used to determine horizontal movement of the UAV. In certain situations, the UAV's horizontal movement/speed has safety implications as well.” Here teaches the first (initial) motion state includes the velocity when thrown)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Bradlow et al to use the motion state detection/determination as taught by Yang et al as the velocity monitoring and propeller starting criteria called for in Bradlow et al. Such a specific implementation would be obvious/motivated based on the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Bradlow et al teaches a device of a thrown UAV which monitors its velocity information to determine if it has been thrown/to start the rotors of the craft. However it contain weak/non-explicit teachings for the various intial states/details of them. (II) Yang et al teaches a similar system of a thrown UAV which also determines is various velocity status as part of the deployment, however it is mute/doesn’t teach the various aspects after stabilization. (III) By implementing the motion detection/state determination of Yang into Bradlow et al the underlying principles of either invention aren’t being changed, the implemented part of Yang et al is still function in the same way/in the same context as it is taught in Yang and the process is still the same overall function of monitoring the state of the thrown UAV to determine if it has been thrown/if deployment of motors/rotors is proper as 
	Regarding Claim 4, modified Bradlow teaches “The method according to claim 3, wherein detecting the initial velocity of the movable device includes: detecting a value and a direction of the initial velocity of the movable device; and detecting a throwing angle of the movable device relative to the thrower.”(Yang et al [0036] “In certain alternative embodiments, the detected first motion state may further include other motion parameters. For example, the detected first motion state may include a ratio between the vertical speed and the horizontal speed of the initial velocity, or an inclination angle of the UAV when it is released. Such parameters may be used to determine horizontal movement of the UAV. In certain situations, the UAV's horizontal movement/speed has safety implications as well.” Here the inclination angle is the throwing angle/direction and vertical speed and horizontal speed would be a value of the initial velocity)
	Regarding Claim 5 Bradlow et al teaches “adjusting the image capturing device to align with a starting point of the motion trajectory, and/or using a recognition unit to assist the image capturing device to align with the thrower.”(Columns 4-5, lines 64-03, “The disclosed UAV copter initially uses location information from sensors in the UAV copter and from sensors in a remote operator device to align the UAV copter to point its camera at the operator. The remote operator device, for example, can be a mobile phone or a wearable device, such as a wrist band device, a ring, an arm band device, or a pendant device.” Here teaches alignment of the camera based on the sensor information/intial location information; additionally in Column 5, lines 42-49, “Once the operator is in the camera frame of the sideway facing camera, the control system of the UAV copter can maintain the operator within the camera frame using an image recognition module. For example, the image recognition module can locate the operator within the camera frame, and predict the motion of the operator to determine how to navigate the UAV copter such that the operator does not escape the camera frame.” Here teaches image recognition of the user/thrower);
	However Bradlow et al only contains generalized teachings for the initial velocity state and using it for adjusting the craft. 
	Yang et al teaches the intial velcoity determination and motion trajectory based on this
“determining a value and a direction of an initial velocity of the movable device when being thrown out; determining a motion trajectory of the movable device according to the value and the direction of the initial velocity;”( Yang et al [0036] “In certain alternative embodiments, the detected first motion state may further include other motion parameters. For example, the detected first motion state may include a ratio between the vertical speed and the horizontal speed of the initial velocity, or an inclination angle of the UAV when it is released. Such parameters may be used to determine horizontal movement of the UAV. In certain situations, the UAV's horizontal movement/speed has safety implications as well.” Here teaches detection of first motion state to determine the horizontal movement (motion trajectory) of the UAV));”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Bradlow et al to use the motion state detection/determination as taught by Yang et al as the velocity monitoring and propeller starting criteria called for in Bradlow et al. Such a specific implementation would be obvious/motivated based on the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Bradlow et al teaches a device of a thrown UAV which monitors its velocity information to determine if it has been thrown/to start the rotors of the craft. However it contain weak/non-explicit teachings for the various intial states/details of them. (II) Yang et al teaches a similar system of a thrown UAV which also determines is various velocity status as part of the deployment, however it is mute/doesn’t teach the various aspects after stabilization. (III) By implementing the motion detection/state determination of Yang into Bradlow et al the underlying principles of either invention aren’t being changed, the implemented part of Yang et al is still function in the same way/in the same context as it is taught in Yang and the process is still the same overall function of monitoring the state of the thrown UAV to determine if it has been thrown/if deployment of motors/rotors is proper as taught in Bradlow; i.e. the underlying function/concepts of both inventions are not being changed by the modification and Yang et al is performing the same function in the modification as it is in the original text; thus leading to the conclusion that the results would not be unpredictable to one of ordinary skill in the art. (IV) the needed sensors/components already exist/are taught by Bradlow et al, thus only coding/software changes would be needed, thus 
	Regarding Claim 10, while Bradlow teaches the monitoring/detecting of the motion of the movebale object (velocity, acceleration, etc) as part of determining when to trigger the rotors; it only contains more generalized/broad teachings of the process.
	Yang et al teaches a similar thrown uav system which includes more detailed teachings about the state detection and rotor deployment of the UAV/moveable object. Yang et al teaches “wherein after the sensing of being thrown out, controlling the movable device to hover in the air includes: when sensing that a height of the movable device no longer rises based merely on a throwing momentum, controlling the movable device to hover.”( Yang et al [0043] As shown in FIG. 4, at a first position P.sub.i, the UAV is released by the UAV operator and thrown into the air tiltedly and upwardly. At this time, the UAV has an initial speed V.sub.i with a vertical component V.sub.yi and a horizontal component V.sub.xi. If the air resistance is not taken into account in the process, the horizontal component V.sub.d of the UAV may be substantially constant. Afterwards, the UAV follows a parabolic trajectory and moves from the first position P.sub.i to a second position P.sub.c. When moving from the first position P.sub.i to the second position P.sub.c, the UAV is only subject to gravitational force G, which decreases the vertical speed of the UAV from the initial value V.sub.yi to V.sub.yc. The horizontal speed of the UAV does not change, i.e. V.sub.xc is equal to V.sub.xi. After passing the second position P.sub.c, the UAV continues to move to a third position P.sub.t where its vertical speed further decreases to zero, i.e. the third position P.sub.t is the highest position of the UAV during the process. After passing the third position P.sub.t, the UAV may fall down towards the ground. [0044] As can be seen from FIG. 4, if the UAV moves past the second position P.sub.c of the parabolic trajectory, the UAV may be far away from the UAV operator. It is much safer if the UAV can be launched at this time or a short period later. Accordingly, the flight system of the UAV, including the rotors and the piloting unit, is activated to launch the UAV. Afterwards, the UAV can fly in the air under the control of the UAV operator.” Here teaches detection of a third position/motion state where the vertical velocity/momentum from the launch upwards is zero and then activating of rotors based on that state.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Bradlow et al to use the motion state detection/determination as taught by Yang et al as the velocity monitoring and propeller starting criteria called for in Bradlow et al. Such a specific implementation would be obvious/motivated based on the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Bradlow et al teaches a device of a thrown UAV which monitors its velocity information to determine if it has been thrown/to start the rotors of the craft. However it contain weak/non-explicit teachings for the various initial states/details of them. (II) Yang et al teaches a similar system of a thrown UAV which also determines is various velocity status as part of the deployment, however it is mute/doesn’t teach the various aspects after stabilization.; instead focusing on the throw and deployment parts of the uav/scenario (III) By implementing the motion detection/state determination of Yang into Bradlow et al the underlying principles of either invention aren’t being changed, the implemented part of Yang et al is still function in the same way/in the same context as it is taught in Yang and the process is 
	Regarding Claim 13, Bradlow et al teaches that the any predetermined upward/downward velocity threshold can be used to activate the craft. Bradlow et al teaches in Column 3, lines 41-56, “In some embodiments, the UAV copter can detect it has been thrown utilizing inertial sensors. The UAV copter can determine a downward acceleration or an upwards acceleration based on its inertial sensor readings, such as accelerometer readings. The UAV copter can turn on its propellers based on the acceleration readings. For example, a pre-determined level of acceleration (e.g., a certain magnitude of upward or downward acceleration) can trigger the UAV copter to turn on its propellers. For another example, a predetermined change in level of acceleration can trigger the UAV copter to turn on its propellers, such as when an upwards acceleration changes to a downward acceleration. In other embodiments, the UAV copter can turn on its propellers based on velocity readings. For example, the UAV copter can turn its propellers when a predetermined velocity (e.g., a preset upward velocity or downward velocity) is reached.”; thus it could be argued that a zero (upward/downward velocity) is inherent/render obvious by this. However for arguments sake/should applicant content that such a specific value setting is not inherent/render obvious by Bradlow alone. Yang et al teaches/render obvious a zero upward velocity threshold for activating the craft. 
	Yang et al teaches a zero upward velocity threshold being used for activation in [0039] Particularly, the UAV may compare its acceleration with gravitational acceleration to determine whether it is being imposed with forces other than gravity, and compare its current vertical speed with a startup speed to determine whether it slows down enough and moves far away enough from people nearby. Preferably, the direction of both the UAV's current vertical speed and the startup speed is an upward vertical direction. In other words, when moving upward in the air, the UAV may have a current vertical speed of a positive value. Moreover, a current vertical speed of a negative value may refer to that the movement of the UAV is in a downward direction (either tiltedly or vertically), i.e. the UAV is falling down. If the acceleration of the UAV is substantially equal to gravitational acceleration and the current vertical speed is equal to or less than the startup speed, the flight system of the UAV may be activated to generate a lift for the UAV. For example, an activation signal of enabling rotation of a rotor assembly of the UAV may be transmitted from the launch control unit to the rotor assembly to generate the lift for the UAV. On the contrary, if the acceleration of the UAV is not substantially equal to gravitational acceleration and/or the current vertical speed is greater than the startup speed, the flight system of the UAV may be kept deactivated. [0040] The startup speed is smaller than the threshold speed for comparison with the initial vertical speed of the UAV. For example, the startup speed may be 5 to 50 percent of the threshold speed. In some preferred examples, the startup speed may be smaller than 0.5 m/s, for example, 0.4 m/s, 0.3 m/s, 0.2 m/s or zero. In some other examples, the startup speed may be defined according to the initial vertical speed of the UAV, for example, less than ⅙ of the initial vertical speed. For example, the initial vertical speed of the UAV may be recorded by the UAV in order to calculate the startup speed.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Bradlow et al to use the motion state detection/determination as taught by Yang et al as the velocity monitoring and propeller starting criteria called for in Bradlow et al. Such a specific implementation would be obvious/motivated based on the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Bradlow et al teaches a device of a thrown UAV which monitors its velocity information to determine if it has been thrown/to start the rotors of the craft. However it contain weak/non-explicit teachings for the various intial states/details of them. (II) Yang et al teaches a similar system of a thrown UAV which also determines is various velocity status as part of the deployment, however it is mute/doesn’t teach the various aspects after stabilization. (III) By implementing the motion detection/state determination of Yang into Bradlow et al the underlying principles of either invention aren’t being changed, the implemented part of Yang et al is still function in the same way/in the same context as it is taught in Yang and the process is still the same overall function of monitoring the state of the thrown UAV to determine if it has been thrown/if deployment of motors/rotors is proper as taught in Bradlow; i.e. the underlying function/concepts of both inventions are not being changed by the modification and Yang et al is performing the same function in the modification as it is in the original text; thus leading to the conclusion that the results would not be 
	Regarding Claim 19, While Bradlow et al teaches the monitoring of velocity/acceleration as part of/during the throw, thus inherently teaching the detection of “initial” velocity it is taught on a rather generalized level.
	Yang et al teaches a thown uav with explicit teachings for specifically detecting the initial (thrown) velocity of the craft. Yang et al teaches “The device according to claim 16, further including; a third sensing device, mounted on the movable device and configured to detect an initial velocity of the movable device when the movable device is thrown out.”( Yang et al [0033] “Specifically, the first motion state is a motion state given by the UAV operator's releasing the UAV. The first motion state may include certain motion parameters of the UAV, for example, an acceleration of the UAV and an initial vertical speed of the UAV when it is released. These motion parameters can reflect accurately the motion state of the UAV. In particular, if the detected acceleration of the UAV is substantially equal to gravitational acceleration, it implies that there is no other forces imposing on the UAV rather than gravity. As a result, it can be deduced that the UAV is released by the UAV operator. “ Here gives that the “First motion state” is the intial/start of the throw values [0036] “In certain alternative embodiments, the detected first motion state may further include other motion parameters. For example, the detected first motion state may include a ratio between the vertical speed and the horizontal speed of the initial velocity, or an inclination angle of the UAV when it is released. Such parameters may be used to determine horizontal movement of the UAV. In certain situations, the UAV's horizontal movement/speed has safety implications as well.” Here teaches the first (initial) motion state includes the velocity when thrown)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Bradlow et al to use the motion state detection/determination as taught by Yang et al as the velocity monitoring and propeller starting criteria called for in Bradlow et al. Such a specific implementation would be obvious/motivated based on the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Bradlow et al teaches a device of a thrown UAV which monitors its velocity information to determine if it has been thrown/to start the rotors of the craft. However it contain weak/non-explicit teachings for the various intial states/details of them. (II) Yang et al teaches a similar system of a thrown UAV which also determines is various velocity status as part of the deployment, however it is mute/doesn’t teach the various aspects after stabilization. (III) By implementing the motion detection/state determination of Yang into Bradlow et al the underlying principles of either invention aren’t being changed, the implemented part of Yang et al is still function in the same way/in the same context as it is taught in Yang and the process is still the same overall function of monitoring the state of the thrown UAV to determine if it has been thrown/if deployment of motors/rotors is proper as taught in Bradlow; i.e. the underlying function/concepts of both inventions are not being changed by the modification and Yang et al is performing the same function in the modification as it is in the original text; thus leading to the conclusion that the results would not be unpredictable to one of ordinary skill in the art. (IV) the needed sensors/components already 
	Regarding Claim 20, modified Bradlow teaches “The device according to claim 19, wherein: the third sensing device includes a speed sensor and an acceleration sensor,”(Bradlow et al , Column 3, lines 41-47, “In some embodiments, the UAV copter can detect it has been thrown utilizing inertial sensors. The UAV copter can determine a downward acceleration or an upwards acceleration based on its inertial sensor readings, such as accelerometer readings. The UAV copter can turn on its propellers based on the acceleration readings. For example, a pre-determined level of acceleration (e.g., a certain magnitude of upward or downward acceleration) can trigger the UAV copter to turn on its propellers. For another example, a predetermined change in level of acceleration can trigger the UAV copter to turn on its propellers, such as when an upwards acceleration changes to a downward acceleration. In other embodiments, the UAV copter can turn on its propellers based on velocity readings. For example, the UAV copter can turn its propellers when a predetermined velocity (e.g., a preset upward velocity or downward velocity) is reached.” Here teaches an accelerometer and velocity readings (speed sensor)) which are configured to detect a value and a direction of the initial velocity when the movable device is thrown out.”( Yang et al [0033] “Specifically, the first motion state is a motion state given by the UAV operator's releasing the UAV. The first motion state may include certain motion parameters of the UAV, for example, an acceleration of the UAV and an initial vertical speed of the UAV when it is released. These motion parameters can reflect accurately the motion state of the UAV. In particular, if the detected acceleration of the UAV is substantially equal to gravitational acceleration, it implies that there is no other forces imposing on the UAV rather than gravity. As a result, it can be deduced that the UAV is released by the UAV operator. “ Here gives that the “First motion state” is the intial/start of the throw values [0036] “In certain alternative embodiments, the detected first motion state may further include other motion parameters. For example, the detected first motion state may include a ratio between the vertical speed and the horizontal speed of the initial velocity, or an inclination angle of the UAV when it is released. Such parameters may be used to determine horizontal movement of the UAV. In certain situations, the UAV's horizontal movement/speed has safety implications as well.” Here teaches the first (initial) motion state includes the velocity when thrown)
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over and  US 20170197731 A1, Yang et al,  in further view of US 20160304217 A1, Fisher et al.
	Regarding Claim 14, modified Bradlow (Bradlow and Yang modification from above) teaches the landing of the craft, in Column 20, lines 51-59, “In step 1110, the UAV copter can determine that a power source of the UAV copter is soon to be out of charge (e.g., a predetermined percentage of charge, such as 1-5%, or a predetermined time interval, such as 1 to 3 minutes). In response to step 1110, the UAV copter can navigate to land in step 1112. For example, the UAV copter can determine its three-dimensional (3D) coordinate, detect a ground surface proximate to the UAV copter and navigate to land on the ground surface based on the determined 3D coordinate. “; however it doesn’t mention that this landing is/includes returning the original thrower.
(Fisher et al [0058] “These capabilities can be used to facilitate features such as autonomous docking when a mission is complete or batteries need charging, and for returning the UAV to the docking station after flying out of direct sight of the wearer, as well as a “follow mode” in which the UAV follows a mobile docking station by maintaining line-of-sight and/or wireless communication with one or more networked docking ports and/or docking stations from a relative X, Y and Z offset as controlled by the user or pre-set selections or other algorithms that take into account factors such as obstacles and other objectives such as surveillance for nearby hazards.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Bradlow et al to include/use the landing/docking system described by Fisher et al in order to recharge the batteries of the craft. In order to help overcome the limited battery/flight time limitations described in Bradlow et al Column 1, lines 56-67, “A UAV copter tends to consume electrical charge of its battery pack at a high rate. The UAV copter can be equipped with a portable power source (e.g., a battery pack) and an image capturing apparatus, such as a camera. For example, a UAV copter carrying a high definition (HD) video camera utilizing a conventional battery pack may run out of charge within 30 minutes to one hour. A photography or videography session, under most scenarios, last for a much longer period of time than an hour. Hence, frequent recharging of the battery pack or swapping of the battery pack is a necessary inconvenience for many UAV copter applications.” Thus by implementing the recharging/docking system of fisher into the system of Bradlow et al the drone would be better able to take pictures/have more flight/uptime during a photography event. Thus modified Bradlow (Bradlow + Yang + Fisher) would teach all aspects of claim 14.
	Regarding Claim 15, modified Bradlow teaches “The method according to claim 14, wherein the movable device moving towards the thrower includes: after the movable device sensing that a distance between the movable device and a second setting part of the thrower reaches a preset distance, stopping a power output of the movable device, and landing the movable device to the second setting part.”(Fisher et al [0119] “FIG. 18A depicts the side of a UAV 1000 with a docking port 1010, and arrays of sensors, cameras and emitters 1012 to assist with autonomous docking and feet or legs for landing. Centrally positioned sensors and/or cameras 1014 are able to detect when the UAV is in direct line with a docking port's “homing beam” throughout the docking procedure, and latching mechanisms 1016 provide the UAV with the ability to lock onto the docking port. Static or retractable landing gear or feet 1006 may be provided to stabilize a UAV on a docking port or to enable a UAV to land on various surfaces without the docking port 1010 getting in the way. Depicted rotor blades 1002 may be protected by rings 1004 as depicted or other types of cages. While the UAV may fly and dock with the depicted side up, by controlling the spin direction of its rotors “ Here teaches the landing/docking. [0130] “Other factors and sensory data in autonomous UAV operations may include acquisition and tracking of various targets, including docking stations, using sensor arrays (optical, IR, laser, RF, audio, etc.), computation of distance to target, direction and speed and acceleration rate of target, environmental factors such as wind speed, altitude and air pressure, gravitational pull, and potential obstacles, and orientation of target.” Here teaches calculation of target to distance (including to docking station (second setting)) for landing (turning off of rotors))
Allowable Subject Matter
Claims/amendments detailing the landing process/landing on the hand of the user (i.e. a more specific “second setting” of the thrower) would be promising/probably allowable (see next paragraph for full explanation)
	While currently all claims stand rejected, a review of the specification as it pertains to the “second setting” of the thrower and the landing sequence of the UAV shows that there appears to be allowable subject matter concerning the landing sequence and the determining of distance to the hand and then landing (as opposed to be caught) on the hand. (i.e. the sequence of landing on the hand of the user specifically doesn’t appear to be taught/rendered obvious by the prior art of record). Currently BRI of the landing claims is effectively equivalent “if within/at a threshold distance to the user then land”. Amendment to independent claims and/or dependent claims would be promising/most likely allowable. (Most likely allowed is currently used as opposed to a promise of allowability as without seeing the specific wording of the possible claims there could be unintentional/BRI anticipation/obviousness of the claims; however the inventive concept of landing on the hand of the user doesn’t appear taught in the prior art); currently the closest piece of prior art to teach landing on a part (second setting) of a human would be US 20160304217 A1 (see figures below); however it varies in that no teachings specifically for landing on the hand(s) of the user are taught/the specification discloses the hands-free nature of the device, teaching away from using hands as a landing spot; further the 

    PNG
    media_image1.png
    685
    574
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 16, and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6 of U.S. Patent No. 9,696,725. Although the claims a reading of the claim elements would/does render obvious the applicants claims.
	To summarize currently the broader claims relating to the detecting of being thrown/released and then hovering by a UAV/moveable object (i.e. the independent claims) and that the moveable object has/detects an interaction force between the hand and moveable based on a pressure sensor on the uav/moveable object are already claimed functions/render obvious by the claims of U.S. Patent No. 9,696,725;	
	Regarding Claim 1 and 16 of the current application, these claims recite the “sensing” of a device being thrown and then controlling of the device to hover (control signal and power output) based on that determination. Claims 1 and 4 of U.S. Patent No. 9,696,725 claim this exact function. Claim 1 of the reference patent claims the detecting of the release (throw) from a hand (mechanical or human) and activating the rotors (control signal/poweroutput) based on this, claim 4 of the reference application then further states/limits that the flight response of claim 1 is hovering. The main difference between the reference patent and the current application is that the current application uses the term “moveable object” and the reference application uses “UAV” however a UAV is a moveable object, and thus render obvious the more generalized/broad “moveable object” term. Thus while the exact wording of claims 1 and 4 of the reference patent are not identical to claims 1 and 16 of the current application they claim the same overall steps/function. Claim 1 of the current application is a method and claims 1 and 4 of the reference patent are also a method; further even though claims 16 of the current application is a device claim it is a device which performs the function/method equivalent to 
	Claims 9 and 18 are both in the form of “at least one of” the possible elements; one of the elements being the detection of “interaction force” between the user and the device. Claims 1 and 4 of the reference contain the same invention as claims 1 and 16 (respective independent claims) of the current application. With claim 2 of the reference U.S. patent the pressure/touch sensor (interaction force detection) similar to claims 9 and 18 of the current application. Thus while the scope of the claims of the reference patent doesn’t literally anticipate the current application’s claims; given that the elements of claim 2 and claim 4 of the reference patent don’t conflict with each other they would render obvious claims 9 and 18 as claimed in the current application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160313742 A1; US 20160101856 A1; US 20170036771 A1; WO 2016172260 A1; US 9632501 B1; US 20180067498 A1; JP 2018078433 A
	US 20160313742 A1 is the American publication/version of CN 104685436 A (Wang et al). The Chinese publication/version was used due to its earlier publication date which is prior to the disqualification date (i.e. published/publically available more than a year prior to the effective filing date of the application) for prior art with the same assignee and/or inventors of the current application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661